Citation Nr: 1759243	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from August 31, 2010.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript is of record.

The Board remanded the case for further development in August 2016.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a December 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability evaluation for PTSD to 50 percent.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, as discussed below, the issue remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2016 rating decision, the RO increased the evaluation assigned for PTSD to 50 percent effective from August 31, 2010.  In that decision, the RO also indicated that the 50 percent evaluation was a full grant of the benefit sought on appeal.  However, a review of the file does not demonstrate a clear intent to limit the appeal to a 50 percent evaluation.  Notably, in an April 2013 notice of disagreement, the Veteran asserted that he wanted consideration for "at least" a 50 percent rating.  In his March 2014 VA Form 9, he also stated that his PTSD rating would be most appropriate at the "50 or 70 percent level."  Therefore, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB, 6 Vet. App. at 38.  The RO has not issued a supplemental statement of the case addressing entitlement to an initial evaluation in excess of 50 percent, as directed in the August 2016 remand. See 38 C.F.R. § 19.31; Stegall v. West, 11 Vet. App. 268 (1998).  Rather, the Veteran and his representative were led to believe that only the issue of entitlement to TDIU remained on appeal and were not give notice or opportunity to submit evidence and argument.  Thus, in order to ensure due process, the Board finds that the case must be remanded.

Moreover, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




